DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed on 6/4/21, 2021 have been fully considered but they are not persuasive.
The Examiner maintains the previous rejection.  The Examiner believes the new limitations do not add new structural limitations nor any additiona steps that can overcome the rejection.  For example, the step of “positioning a portion of the articular…” does not bring a step that can overcome the Tornier reference.  Instead, it brings the question if the “trochlear notch of a proximal ulna of the elbow joint…” is a naturally occurring elbow joint of a patient or if is referring to an implant.  For the above reason, if the joint is a naturally occurring joint, the Applicant representative must add a language similar to this: in the naturally occurring trochlear notch of a proximal ulna of a patient’s elbow joint”. 
Regarding the last 5 lines in claim 1 (the new limitations), the Examiner is not completely clear what the Applicant’s representative is trying to claim.  For example, it is clear to the Examiner,  that the artificial capitellum and artificial trochlear are sized and shaped to replace a natural capitellum and natural trochlear.  However, it is not clear what the Applicant’s representative is trying to claim after the word “respectively”.  What is “the artificial trochlear engaging portions”?  They are positively claimed for the first time in this sentence.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-9, 11, 13-16 and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the axis" in line 31.  There is insufficient antecedent basis for this limitation in the claim.  The applicant should add “mid-longitudinal” between the words “the” and “axis”.
Claim 1 recites the limitation "the artificial trochlea engaging portions" in lines 40-41.  There is insufficient antecedent basis for this limitation in the claim.
Additionally, lines 40-43 in claim 1 are unclear.  The Examiner is not clear what the Applicant’s representative is trying to positively claim. Claims 11 and 16 have the same rejections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 6-9, 11, 13-16, 18-20 and 22-23 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tornier US Patent Pub. 2004/0243243A1.
NOTE: the name “plate” has been interpreted broadly.  The rectangular shape of element 11 has been interpreted as the plate.  In order to overcome the rejection the applicant representative must define a wherein clause describing the plate is attached to the humeral bone at the cortical outer surface of the humerus, not in the intramedullary canal.
	Regarding claims 1, 11 and 16, Tornier discloses a method and an device comprising a partial elbow replacement assembly, comprising a plate portion (11) being configured for attachment relative to a humerus, the plate portion having a mid-longitudinal axis, a first end, an opposite second end, a maximum length, a maximum width, a first plate portion, a first lobe portion, a second lobe portion, a yoke portion.  See Figure below.
	Additionally Tornier discloses an articular portion having a first end, a second end, a second mid-longitudinal axis and an exterior surface.
	Finally, regarding the first plane and the interpretation of the intersection see the last figure below.
	Regarding the new limitations: “positioning a portion of the articular portion in a trochlear notch of a proximal ulna of the elbow joint” does not add any steps nor add structural limitations to overcome the rejection.  For example, the articular portion of the Tornier reference is positioned in a trochlear notch of an artificial ulna of an artificial elbow joint.
Regarding the limitations of “sized and shaped”.  The implant of the Tornier reference perform the function of replacing a natural capitellum and trochlea.  Regardin the rest of the limitations, the Examiner 
	Regarding claims 2-7, 13 and 18, see figure 1 showing how the articulating surface is attached to the yoke.

    PNG
    media_image1.png
    828
    994
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    229
    624
    media_image2.png
    Greyscale

	Regarding claims 8, 14 and 19, see figure below showing the mid-longitudinal axes and showing that they form an acute angle.

	Regarding claims 22-23, the articulating surface of the implant is capable of being receivable within a trochlear notch of a proximal ulna, additionally is capable of is pivotal with respect to the plate portion and receivable within a trochlear notch.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760.  The examiner can normally be reached on Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.